Citation Nr: 1040338	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  09-00 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for additional psychiatric 
disability claimed as posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The Veteran had active U.S. Air Force service from May 1980 to 
August 1992.  He was born in 1959.  

This appeal to the Board of Veterans' Appeals (the Board) is from 
actions taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO).

Service connection is in effect for major depressive disorder, 
evaluated as 50 percent disabling, and for a low back disorder, 
rated at 40 percent.



FINDING OF FACT

The competent and probative evidence of record preponderates 
against a finding that the Veteran has a psychiatric disorder in 
addition to his service-connected major depressive disorder, to 
include PTSD, which is in any way associated with active military 
service, or as proximately due to or the result of service-
connected disability on either a causation or aggravation basis.



CONCLUSION OF LAW

Additional psychiatric disability to include PTSD is not of 
service origin on any premise, and is not shown to be due to, the 
result of, or aggravated by the service-connected disability.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010; 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.310 (2010); 75 Fed. Reg. 39,843-852 (July 
13, 2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009). In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice and, 
as discussed below, the Board has found none.

With regard to all the current claims, clinical records have been 
included within the claims file.  An SOC and SSOCs were issued, 
and the requirements to support the claims were discussed at 
length.  In the aggregate, the Board finds that the RO has 
satisfied the duty to notify and assist under the VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
Any other defect with respect to timing was harmless error.  See 
Mayfield, supra.  The Veteran was advised of the opportunities to 
submit additional evidence after which additional data was 
obtained and entered into the record.  The Board finds that the 
purpose behind the notice requirement has been satisfied because 
the appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  The 
Veteran has submitted additional information, and has indicated 
that he has no other information or evidence to substantiate the 
claim.

In addition, it appears that all obtainable evidence identified 
by the appellant relative to the claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of the current appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (U.S. Court of 
Appeals for Veterans Claims (Court) was convinced that appellant 
and representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim).  
Moreover to whatever extent the decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective date, 
the Board notes that such information was provided to the 
appellant.  

Accordingly, we find that VA has satisfied its duty to assist the 
appellant in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  No 
useful purpose would be served in remanding this matter for yet 
more development on this issue.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 

II.  Applicable Legal Criteria

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303(a), 
3.304 (2010).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  When a condition 
noted during service is not shown to be chronic, or the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury in 
service; and (3) medical evidence of a nexus between the claimed 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).

In addition, the law provides that, where a Veteran served ninety 
days or more of active military service, and certain chronic 
diseases, including psychosis, become manifest to a degree of 10 
percent or more within one year after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 61 (1991).

It is also noted that in this, as in any other case, it remains 
the duty of the Board as the fact finder to determine credibility 
in any number of contexts, whether it has to do with testimony or 
other lay or other evidence.  See Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992).  In general, lay individuals may not render 
medical conclusions; see Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); however , a lay statement may be made which relays the 
visible symptoms of a disease or disability or the facts of 
observed situations or circumstances, see Caldwell v, Derwinski, 
1 Vet. App. 466, 469 (1991), after which a decision must be made 
as to the credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  

The Court has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The Court calls upon the Board to make judgments as to 
the credibility of various medical opinions.  In determining 
whether documents submitted by a Veteran are credible, the Board 
may consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also 
Pond v. West, 12 Vet. App. 341, 345 (1999)

In any event, the Board has the clear duty to assess the 
credibility and weight to be given the evidence.  The Board is 
not competent to supplement the record with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991); however, following the point at which it is 
determined that all relevant evidence has been obtained, it is 
the Board's principal responsibility to assess the credibility, 
and therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000). 

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

The Board has an obligation to provide adequate reasons and bases 
supporting this decision, but there is no requirement that every 
item of evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  The Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000);Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 
the Federal Circuit has stated that competent medical evidence is 
not required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009)

The Court has held that claims for service connection for PTSD 
encompass claims for service connection for all psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope 
of mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and other information of 
record).  

Under regulatory authority in effect for a number of years, in 
order to establish service connection for PTSD, the evidence of 
record must include a medical diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f) (2009); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder conform 
to the American Psychiatric Association Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV).  
DSM-IV provides that a valid diagnosis of PTSD requires that a 
person has been exposed to a traumatic event in which both of the 
following were present:  (1) the person experienced, witnessed, 
or was confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of himself or others, and (2) the person's response 
involved intense fear, helplessness, or horror.  

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth the 
analytical framework and line of reasoning for determining 
whether a Veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element in 
supporting a claim for service connection for PTSD.  In Zarycki, 
it was noted that, under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) 
and (f), and various VA manual provisions, the evidence necessary 
to establish the incurrence of a recognizable stressor during 
service to support a claim of service connection for PTSD will 
vary depending on whether the Veteran "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993). 

Judicial caselaw has been to the effect that, where there has 
been no verified combat experience, there must be independent 
evidence to corroborate the Veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 
283, 288-89 (1994).  The Veteran's testimony, by itself, cannot, 
as a matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Further, an opinion by a mental health professional based upon a 
post-service examination of the Veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996).

The VA regulation at 38 C.F.R. 3.304(f) has recently been amended 
by the Secretary of Veterans Affairs, by the addition of the 
following new paragraph: 

If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of posttraumatic 
stress disorder and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
places, types, and circumstances of the Veteran's 
service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity"' means that 
a Veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual 
or threatened death or serious injury, or a threat 
to the physical integrity of the Veteran or others, 
such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the 
Veteran's response to the event or circumstance 
involved a psychological or psycho-physiological 
state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 
(July 13, 2010).  The amendment to the regulation is effective, 
in pertinent part, for all claims pending at the Board on July 
13, 2010.

III.  Pertinent Factual Background and Analysis

The Veteran's Air Force service extended from May 1980 to August 
1992.  He worked as an aircraft mechanic during Operation Desert 
Storm, and claims PTSD stressor events including the death of a 
pilot in a crash.  That death has been confirmed, and the 
stressor has been conceded.  His 201 personnel file shows that he 
worked on aircraft in support of combat missions.  He has since 
had mental health problems, and records of his care and 
evaluations are in the file.

Shortly prior to this case's being forwarded to the Board, a VA 
examination was undertaken to determine the Veteran's current 
diagnosis and whether it is associated with service.  He had 
claimed entitlement to service connection for depression and 
posttraumatic stress disorder (PTSD).  The examiner concluded 
that, while there are a major depressive disorder and some 
elements of PTSD, the Veteran does not fulfill the criteria for a 
diagnosis of the latter condition.  

Service connection was then granted for major depressive disorder 
as being associated with service, with a 50 percent rating 
assigned.

The case was also sent by the Board for an independent medical 
opinion from the Veterans Health Administration (VHA) in June 
2010.  The medical expert, a psychiatrist, was asked to review 
the aggregate evidence of record and render an opinion as to 
whether there is any (and if so, to identify it in detail) 
psychiatric disability and/or demonstrable mental health 
symptomatology and/or psychiatric diagnosis present in this case 
other than the already-service-connected depressive disorder and, 
if so, whether it is related to service or to service-connected 
disability.  A comprehensive rationale was to be provided for the 
opinion, with annotations to the evidence to support same.

That extensive and annotated opinion, dated in June 2010, is now 
of record en toto.  The expert noted that he had reviewed the 
aggregate evidence of record.  In summary, in pertinent part, he 
opined that:

1.  The Veteran meets criteria for Alcohol Abuse 
that it is at least as likely as not that he 
actually has Alcohol Dependence, and that there is 
not sufficient evidence to conclude that he meets 
criteria for any other psychiatric disorder as 
defined by the DSM-IV.  As a point of 
clarification as it relates to his specific claim, 
I believe it to be unlikely that the Veteran has 
PTSD (i.e., it is significantly less than a 50-50 
degree of probability).  

2.  It is unlikely that the Veteran's alcohol 
abuse disorder was incurred in or aggravated by 
the Veterans' service in the Air Force.

3.  It is unlikely that the Veteran's alcohol use 
disorder has been either caused by, or aggravated 
by, his service connected disability. 

In assessing the current claim, the Board notes that service 
connection has already been established for a psychiatric 
disorder, specifically major depressive disorder as being 
associated with his service, and a 50 percent rating was 
assigned.  He has claimed, and it has been confirmed, that he had 
an in-service stressor event.  However, repeated evaluations by 
qualified psychiatric specialists have concluded that he simply 
does not have the manifestations of PTSD.  Absent a diagnosis of 
PTSD, service connection is not in order for such a disorder on 
any premise.  In addition, the alcohol abuse problems he may 
demonstrate, although not constituting an acquired psychiatric 
diagnosis per se, are nonetheless not shown to be due to service 
or his service-connected disabilities.  In that regard, a 
reasonable doubt is not raised to be resolved in his favor. 

ORDER

Service connection for additional psychiatric disability, claimed 
as posttraumatic stress disorder, is denied. 



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


